Exhibit .......



SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (the "Agreement") is made between
(i) Robert B. Grieve, Ph.D. ("Executive") and (ii) Heska Corporation (the
"Company"). Executive and the Company are referred to collectively as the
"Parties" and individually as a "Party."

RECITALS

WHEREAS, Executive has served as Executive Chair of the Company pursuant to that
certain Employment Agreement dated March 26, 2014 (the "Employment Agreement");

WHEREAS, the Parties wish to document termination of the Employment Agreement,
effective October 1, 2015 (the "Termination Date"), and resolve fully and
finally any potential disputes regarding Executive's employment with the Company
and any other potential disputes between the Parties; and

WHEREAS, in order to accomplish this end, the Parties are willing to enter into
this agreement; and

WHEREAS, upon termination of the Employment Agreement, Executive will serve as a
consultant to the Company pursuant to that certain Consulting Agreement dated
March 26, 2014 (the "Consulting Agreement").

NOW THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the sufficiency of which is acknowledged by the Parties, the
Parties to this Agreement as follows:

TERMS

1.Effective Date. This Agreement shall become effective (the "Effective Date")
on the day of Executive's execution of this Agreement, provided that Executive
has not revoked Executive's acceptance pursuant to Paragraph 9.f. below.
Executive's Termination Date will not change regardless of whether this
Agreement becomes effective on the "Effective Date."

2.Resignation from the Board. Effective as of the Termination Date, Executive
hereby resigns as a member of the Board of Directors of the Company. Further,
effective as of the Termination Date, Executive resigns his position as a member
of the Board of Directors of Diamond Animal Health, Inc., Heska Imaging US, LLC
and Heska AG, which are affiliates of the Company.

3.Consideration.

a.Payment. Commencing after the expiration of the Effective Date, and on the
express condition that Executive has not revoked this Agreement, the Company
will provide the severance payments, accelerated vesting of equity awards and
other benefits on the terms and conditions contemplated by

 

 

Section 7(a) of the Employment Agreement in the case of a termination of the
Employment Agreement without cause.

b.Reporting and Withholding. Reporting of and withholding on any payment under
this Paragraph for tax purposes shall be at the discretion of the Company in
conformance with applicable tax laws.

4.General Release.

a.Executive, for Executive, and for Executive's affiliates, successors, heirs,
subrogees, assigns, principals, agents, partners, employees, associates,
attorneys, and representatives, voluntarily, knowingly, unequivocally,
unconditionally and intentionally releases, discharges and covenants not to sue
or assert against Company any and all causes of action, whether at law or in
equity (i) the Company and its predecessors, successors, parents, subsidiaries,
affiliates, and assigns, and (ii) each of their respective officers, directors,
principals, shareholders, agents, attorneys, board members, and employees from
any and all claims, actions, liabilities, demands, rights, damages, costs,
expenses, and attorneys' fees (including, but not limited to, any claim of
entitlement for attorneys' fees under any contract, statute, or rule of law
allowing a prevailing party or plaintiff to recover attorneys' fees), of every
kind and description from the beginning of time through the Effective Date (the
"Released Claims").

b.The Released Claims include, but are not limited to, those which arise out of,
relate to, or are based upon: (i) Executive's employment with the Company or the
termination thereof; (ii) statements, acts, or omissions by the Parties whether
in their individual or representative capacities; (iii) express or implied
agreements between the Parties, (except as provided herein); (iv) any stock or
stock option grant, agreement, or plan; (v) all federal, state, and municipal
statutes, ordinances, and regulations, including, but not limited to, claims of
discrimination based on race, color, national origin, age, sex, sexual
orientation, religion, disability, veteran status, whistleblower status, public
policy, or any other characteristic of Executive under the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the Equal Pay Act, Title VII of the Civil Rights Act of 1964
(as amended), the Employee Retirement Income Security Act of 1974, the
Rehabilitation Act of 1973, Family and Medical Leave Act, the Worker Adjustment
and Retraining Notification Act, Colorado Anti-Discrimination in Employment Act,
seq, or any other federal, state, or municipal law prohibiting discrimination or
termination for any reason; (vi) state and federal common law; (vii) the failure
of this Agreement, or of any other employment, severance, profit sharing, bonus,
equity incentive or other compensatory plan to which Executive and the Company
are or were parties, to comply with, or to be operated in compliance with,
Section 409A of the Internal Revenue Code of 1986, as amended ("Section 409A"),
or any similar provision of state or local income tax law; and (viii) any claim
which was or could have been

 

 

raised by Executive; provided, however, the Released Claims shall not include
the rights and obligations in the Employment Agreement that expressly survive
termination of the Agreement by their terms, and the rights of Executive and
obligations of the Company pursuant to this Agreement, the Consulting Agreement,
and the equity agreements listed on Exhibit A attached hereto (the "Equity
Agreements"), all of which shall remain in force and effect in accordance with
their terms (collectively, the "Surviving Agreements").

c.The Agreement does not affect Executive's right to file a charge with or
participate before the Equal Employment Opportunity Commission. However,
Executive agrees that in the event Executive brings a claim covered by the
foregoing General Release in which Executive seeks damages or other remedies
against the Company, or in the event Executive seeks to recover against the
Company in any claim brought by a government agency on Executive's behalf, this
Agreement shall serve as a complete defense to such claims, and that Executive
is expressly waiving the right to recover damages and attorney's fees from any
such proceeding.

5.Return of Company Property. Executive represents and warrants that Executive
returned all Company keys, credit cards, and badges to the designated Company
representative on or before Executive's Termination Date. As contemplated by
Section 2(c) of the Consulting Agreement, the parties agree that Executive will
retain Company documents and files (in any recorded media, such as papers,
computer disks, copies, transparencies, and microfiche) and other materials
necessary in order to perform the services contemplated in the Consulting
Agreement. The parties also agree that, as contemplated by Section 2(c) of the
Consulting Agreement, during the term of the Consulting Agreement, Executive
will retain his Company cell phone and laptop, the Company will continue to
provide Executive with IT support, the Company will continue to provide
Executive with access to his Company e-mail, and the Company will provide
Executive cell phone and computer equipment upgrades generally provided to
senior executives of Heska. Executive agrees that, unless otherwise agreed upon
in writing, to the extent that Executive possesses any files, data, or
information relating in any way to the Company or the Company's business on any
personal computer, Executive will delete the data, files, or information (and
will retain no copies in any form).

6.Unknown Facts. The releases in this Agreement include, but are not limited to,
claims of every nature and kind, known or unknown, suspected or unsuspected.
Executive hereby acknowledges that Executive may hereafter discover facts
different from, or in addition to, those which Executive now knows to be or
believes to be true with respect to this Agreement, and Executive agrees that
this Agreement and the releases contained herein shall be and remain effective
in all respects, notwithstanding such different or additional facts or the
discovery thereof.

7.Confidentiality of Agreement. Except as herein provided, all discussions
regarding this Agreement, including, but not limited to, the amount of
consideration, offers, counteroffers, or other terms or conditions of the
negotiations or the agreement reached shall be kept confidential by Executive
from all persons and entities other than the Parties

 

 

to this Agreement. Executive may disclose such information only if necessary (a)
for the limited purpose of making disclosures required by law to agents of the
local, state, or federal governments; (b) for the purpose of enforcing any term
of this Agreement; (c) for the purpose of obtaining legal or tax advice about
the Agreement; or (d) in response to compulsory process, and only then after
giving the Company immediate notice of the compulsion and affording the Company
the opportunity to obtain any necessary or appropriate protective orders.
Otherwise, in response to inquiries about Executive's employment and this
matter, Executive shall state, "It was the right time for my employment with the
Company to transition to a consulting role" or "It was the right time for my
employment with the Company to end" and nothing more.

8.No Admission of Liability. The Parties agree that nothing contained herein,
and no action taken by any Party hereto with regard to this Agreement, shall be
construed as an admission by any Party of liability or of any fact that might
give rise to liability for any purpose whatsoever.

9.Representations and Warranties. Executive represents and warrants as follows:

a.Executive has read this Agreement and agrees to the conditions and obligations
set forth in it;

b.Executive voluntarily executes this Agreement (i) after having been advised to
consult with legal counsel, (ii) after having had opportunity to consult with
legal counsel, and (iii) without being pressured or influenced by any statement
or representation (other than those made herein) or omission of any person
acting on behalf of the Company including, without limitation, the officers,
directors, board members, committee members, employees, agents, and attorneys
for the Company;

c.Executive has no knowledge of the existence of any lawsuit, charge, or
proceeding against the Company or any of its officers, directors, board members,
committee members, employees, or agents arising out of or otherwise connected
with any of the matters herein released. In the event that any such lawsuit,
charge, or proceeding has been filed, Executive immediately will take all
actions available to Executive necessary to withdraw or terminate that lawsuit,
charge, or proceeding;

d.Executive has not previously disclosed any information which would be a
violation of the Employee Confidential Information and Inventions Agreement
between the Company and Executive dated April 17, 2012 (the "Confidentiality
Agreement");

e.Executive has had at least twenty-one (21) days in which to consider the terms
of this Agreement. In the event that Executive executes this Agreement in less
time, it is with the full understanding that Executive had the full twenty-one
(21) days if Executive so desired and that Executive was not pressured by the
Company or any of its representatives or agents to take less time to consider

 

 

the Agreement. In such event, Executive expressly intends such execution to be a
waiver of any right Executive had to review the Agreement for a full twenty-one
(21) days;

f.Executive has been informed and understands that (i) to the extent that this
Agreement waives or releases any claims Executive might have under the Age
Discrimination in Employment Act, Executive may rescind Executive's waiver and
release within seven (7) calendar days of Executive's execution of this
Agreement, and (ii) any such rescission must be in writing and hand delivered to
the Company addressed as follows:

Heska Corporation
Attn: Michelle Barker
Senior Manager, Human Resources
3760 Rocky Mountain Avenue
Loveland, CO 80538

g.Executive has full and complete legal capacity to enter into this Agreement;
and

h.Aside from the post-termination compensation payments provided for in Section
7(a) of the Employment Agreement and the other Surviving Agreements, Executive
admits, acknowledges, and agrees that Executive has been fully and finally paid
all wages, compensation, vacation, bonuses, stock, stock options, or other
benefits from the Company which are or could be due to Executive under the terms
of Executive's employment with the Company or otherwise.

10.Non-Disparagement. Executive agrees not to make to any person any statement
that disparages the Company, including, without limitation, disparaging
statements regarding the Company's financial condition, business practices,
employment practices, or its predecessors, successors, parents, subsidiaries,
officers, directors, employees, or affiliates.

11.Cooperation. Executive agrees to cooperate with and assist the Company with
any investigation, lawsuit, arbitration, or other proceeding to which the
Company is subjected. Executive will make Executive available for preparation
for, and attendance of, hearings, proceedings, or trial, including pretrial
discovery and trial preparation. Executive further agrees to perform all acts
and execute any documents that may be necessary to carry out the provisions of
this Paragraph.

12.Section 409A.

a.This Agreement is intended to comply with Section 409A of the Internal Revenue
Code and shall be construed accordingly. It is the intention of the Parties that
payments or benefits payable under this Agreement not be subject to the
additional tax or interest imposed pursuant to Section 409A. To the extent such
potential payments or benefits are or could become subject to

 

 

Section 409A, the Parties shall cooperate to amend this Agreement with the goal
of giving Executive the economic benefits described herein in a manner that does
not result in such tax or interest being imposed. Executive shall, at the
request of the Company, take any reasonable action (or refrain from taking any
action), required to comply with any correction procedure promulgated pursuant
to Section 409A.

b.If a payment that could be made under this Agreement would be subject to
additional taxes and interest under Section 409A, the Company in its sole
discretion may accelerate some or all of a payment otherwise payable under the
Agreement to the time at which such amount is includible in the income of
Executive provided that such acceleration shall only be permitted to the extent
permitted under Treasury Regulation § 1.409A-3(j)(4)(vii) and the amount of such
acceleration does not exceed the amount permitted under Treasury Regulation §
1.409A-3(j)(vii).

c.No payment to be made under this Agreement shall be made at a time earlier
than that provided for in this Agreement unless such payment is (i) an
acceleration of payment permitted to be made under Treasury Regulation §
1.409A-3(j)(4) or (ii) a payment that would otherwise not be subject to
additional taxes and interest under Section 409A.

13.Severability. If any provision of this Agreement is held illegal, invalid, or
unenforceable, such holding shall not affect any other provisions hereof. In the
event any provision is held illegal, invalid or unenforceable, such provision
shall be limited so as to affect the intent of the parties to the fullest extent
permitted by applicable law.

14.Enforcement. The Release contained herein does not release any claims for
enforcement of the terms, conditions, or warranties contained in this Agreement.
The Parties shall be free to pursue any remedies available to them to enforce
this Agreement.

15.Entire Agreement. This Agreement, the Surviving Agreements and the
Confidentiality Agreement constitute the entire agreement between the Parties.
This Agreement supersedes and modifies any and all prior agreements, except for
the Surviving Agreements and the Confidentiality Agreement which will continue
in full force and effect. This Agreement cannot be modified except in writing
signed by all Parties.

16.Venue, Applicable Law, and Submission to Jurisdiction. This/Agreement shall
be interpreted and construed in accordance with the laws of the State of
Colorado, without regard to its conflicts of law provisions. Venue and
jurisdiction/will be in the Colorado state or federal courts.

17.Interpretation. The determination of the terms of, and the drafting of, this
Agreement has been by mutual agreement after negotiation, with consideration by
and participation of all Parties. Accordingly, the Parties agree that rules
relating to the interpretation of contracts against the drafter of any
particular clause shall not apply in the case of this Agreement. The term
"Paragraph" shall refer to the enumerated paragraphs of this Agreement. The

 

 

  headings contained in this Agreement are for convenience of reference only and
are not intended to limit the scope or affect the interpretation of any
provision of this Agreement.     18.Assignment. The Company may assign its
rights under this Agreement. Executive cannot assign Executive's rights under
this Agreement without the written consent of the Company. No other assignment
is permitted except by written permission of the Parties.

19.Counterparts. This Agreement may be executed in counterparts.

IN WITNESS WHEREOF, the Parties have executed this Separation and Release
Agreement on the dated written below.

 



EXECUTIVE   HESKA CORPORATION

 

 

 

 

    /s/ Robert B. Grieve   /s/ Jason Napolitano Robert B. Grieve, Ph.D.   By:
Jason Napolitano     Title: Executive Vice President, Chief Operating Officer,
Chief Financial Officer and Secretary         October 1, 2015   October 1, 2015
Date   Date  

 

 

 

 

 

Exhibit A

 

Equity Agreements

 

Heska Corporation 1997 Stock Incentive Plan Restricted Stock Grant Agreement,
dated March 26, 2014 for 5,715 shares of Restricted Stock

 

Heska Corporation 1997 Stock Incentive Plan Restricted Stock Grant Agreement,
dated March 26, 2014 for 2,857 shares of Restricted Stock

 

Heska Corporation 1997 Stock Incentive Plan Restricted Stock Grant Agreement,
dated March 26, 2014 for 15,645 shares of Restricted Stock

 

Heska Corporation 1997 Stock Incentive Plan Restricted Stock Grant Agreement,
dated March 26, 2014 for 15,000 shares of Restricted Stock

 

Heska Corporation 1997 Stock Incentive Plan Restricted Stock Grant Agreement,
dated March 26, 2014 for 24,355 shares of Restricted Stock

 

Heska Corporation 1997 Stock Incentive Plan Notice of Stock Option Grant, dated
November 17, 2006 for 3,021 shares (Option No. 00004881)

 

Heska Corporation 1997 Stock Incentive Plan Notice of Stock Option Grant, dated
November 17, 2006 for 6,978 shares (Option No. 00004882)

 

Heska Corporation 1997 Stock Incentive Plan Notice of Stock Option Grant, dated
December 31, 2007 for 21,857 shares (Option No. 00004908)

 

Heska Corporation 1997 Stock Incentive Plan Notice of Stock Option Grant, dated
December 31, 2007 for 8,142 shares (Option No. 00004909)

 

Heska Corporation 1997 Stock Incentive Plan Notice of Stock Option Grant, dated
November 4, 2008 for 6,876 shares (Option No. 00004932)

 

Heska Corporation 1997 Stock Incentive Plan Notice of Stock Option Grant, dated
November 10, 2009 for 12,458 shares (Option No. 00004971)

 

Heska Corporation 1997 Stock Incentive Plan Notice of Stock Option Grant, dated
December 31, 2010 for 1 share (Option No. 00004998)

 

Heska Corporation 1997 Stock Incentive Plan Notice of Stock Option Grant, dated
December 31, 2010 for 24,749 share (Option No. 00004999)

 

Heska Corporation 1997 Stock Incentive Plan Notice of Stock Option Grant, dated
December 12, 2011 for 5,917 shares (Option No. 00005013)

 

 

 

Heska Corporation 1997 Stock Incentive Plan Notice of Stock Option Grant, dated
December 12, 2011 for 19,083 shares (Option No. 00005014)

 

Heska Corporation 1997 Stock Incentive Plan Notice of Stock Option Grant, dated
December 19, 2012 for 25,000 shares (Option No. 00005072)

 

Heska Corporation 1997 Stock Incentive Plan Notice of Stock Option Grant, dated
November 21, 2013 for 26,203 shares (Option No. 00005148)

 

Heska Corporation 1997 Stock Incentive Plan Notice of Stock Option Grant, dated
November 21, 2013 for 13,797 shares (Option No. 00005149)

 

 

  Grant                     Number Date Plan Type Granted Price Exercised Vested
Cancelled Unvested Outstanding Exercisable 00004881 11/17/2006 1997 ISO 3,021
$17.17000 0 3,021 0 0 3,021 3,021 00004882 11/17/2006 1997 NQ 6,978 $17.17000 0
6,978 0 0 6,978 6,978 00004908 12/31/2007 2003 ISO 21,857 $18.30000 0 21,857 0 0
21,857 21,857 00004909 12/31/2007 2003 NQ 8,142 $18.30000 0 8,142 0 0 8,142
8,142 00004932 11/4/2008 2003 ISO 6,876 $4.40000 5,626 6,876 0 0 1,250 1,250
00004971 11/10/2009 1997 ISO 12,458 $4.50000 4,875 12,458 0 0 7,583 7,583
00004998 12/31/2010 1997 ISO 1 $4.96000 0 1 0 0 1 1 00004999 12/31/2010 1997 NQ
24,749 $4.96000 10,312 24,749 0 0 14,437 14,437 00005013 12/12/2011 1997 ISO
5,917 $6.90000 0 5,547 0 370 5,917 5,547 00005014 12/12/2011 1997 NQ 19,083
$6.90000 0 17,890 0 1,193 19,083 17,890 00005072 12/19/2012 1997 ISO 25,000
$8.55000 0 17,187 0 7,813 25,000 17,187 00005148 11/21/2013 1997 ISO 26,203
$7.36000 0 9,475 0 16,728 26,203 9,475 00005149 11/21/2013 1997 NQ 13,797
$7.36000 0 8,857 0 4,940 13,797 8,857                                 174,082  
20,813 143,038 0 31,044 153,269 122,225

 

 